Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Upon a complete review of the entire written record the instant application is in condition for allowance.  The cited prior art effectively set forth the state of the art.  None of the prior art describe, teach or suggest a mask blank comprising: a substrate; an etching stopper film formed on the substrate; and a pattern-forming thin film formed on the etching stopper film, wherein the pattern-forming thin film contains one or more elements selected from silicon and tantalum, and wherein the etching stopper film contains chromium, oxygen, and carbon, and wherein a total content of chromium, oxygen, and carbon in the etching stopper film is 95 atomic% or more, and wherein a chromium content of the etching stopper film is 50 atomic% or more, and wherein a ratio of a carbon content [atomic%] of the etching stopper film divided by the total content [atomic%] of chromium, oxygen, and carbon, in the etching stopper film is 0.1 or more, and wherein a nitrogen content of the etching stopper film is not higher than a detection lower limit in composition analysis by X-ray photoelectron spectroscopy.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G YOUNG whose telephone number is (571)272-1394. The examiner can normally be reached M-F: 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G YOUNG/Primary Examiner, Art Unit 1737